In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00197-CR



             GABRIELA ORTIZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 30272




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

        Court reporter Julie Vrooman recorded the trial court proceedings in appellate cause

number 06-16-00197-CR, styled Gabriela Ortiz v. The State of Texas, trial court cause number

30272 in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record was

originally due in this matter December 15, 2016. That deadline was extended twice by this Court

on Vrooman’s request, resulting in the most recent due date of February 16, 2017. Although we

warned Vrooman that additional requests to extend the deadline would not be looked upon with

favor, she has nonetheless filed a third request to extend the filing deadline in this matter.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Vrooman to file the reporter’s record in cause number 06-16-00197-

CR, styled Gabriela Ortiz v. The State of Texas, trial court cause number 30272 in the 354th

Judicial District Court of Hunt County, Texas, to be received no later than the close of business on

Friday, March 3, 2017.

        If the reporter’s record is not received on or before March 3, we warn Vrooman that we

may begin contempt proceedings and order her to show cause why she should not be held in

contempt of this Court for failing to obey its order.


                                                  2
      IT IS SO ORDERED.


                          BY THE COURT

Date: February 22, 2017




                            3